                      Case 1:19-cv-10722-LJL Document 17 Filed 05/27/20 Page 1 of 2




                                                THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                    WILLIAM THOMAS GOSLING
                                                                                                    Assistant Corporation Counsel
Corporation Counsel                                 100 CHURCH STREET                                      Phone: (212) 356-2384
                                                    NEW YORK, NY 10007                                        Fax: (212) 356-3509
                                                                                                    Email: wgosling@law.nyc.gov

                                                                          May 27, 2020
        BY ECF
                                                Application GRANTED. The Initial Pretrial Conference and the
        Honorable Lewis J. Liman
        United States District Judge            deadline for submission of a Proposed Case Management Plan and
        United States District Court            Scheduling Order are ADJOURNED sine die. Defendant is directed to
        Southern District of New York           notify Plaintiff of this order.
        500 Pearl Street, Courtroom 15C
        New York, New York 10007                                                         5/27/2020

                         Re:    Osiris Mosley v. Police Officer Danny Campbell
                                19 Civ. 10722 (LJL) (RWL)

        Your Honor:
                         I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, and the attorney assigned to the above-referenced
        matter. In that capacity, I write, out of an abundance of caution, with the consent of plaintiff, to
        respectfully request: 1) an adjournment, sine dine, of the initial conference currently scheduled
        for June 2, 2020 at 4:30 p.m., to a date and time after which defendant responds to the complaint
        and the current stay on this case is lifted1; and 2) a corresponding extension of the deadline by
        which the parties must submit the case management plan. By way of background, on April 3,
        2020, defendants filed a letter motion to the Court requesting a ninety-day stay in light of the
        current COVID-19 pandemic. See Docket Entry No. 13. On April 3, 2020, the Court granted a
        partial stay for this case until June 19, 2020.2 See Docket Text Entry dated April 3, 2020. As the
        case is currently stayed until June 19, 2020, and since it is not addressed on the docket whether
        the initial conference is actually adjourned, defendant, out of an abundance of caution, respectfully

        1
          Please take notice that the Office of the Corporation Counsel has not yet made a representation decision
        on behalf of Police Officer Danny Campbell. As such, we ask that the Court sua sponte grant the relief
        requested herein.
        2
          Please be advised that in the Court’s Order dated April 3, 2020, the Court did not set a deadline in which
        defendant must respond to the complaint. However, the Court’s Order does require defendants to file a
        status letter by June 19, 2020 and to also meet and confer with the plaintiff prior to June 19, 2020, to
        discuss a revised case management plan before the defendant has had an opportunity to respond to the
        complaint.
          Case 1:19-cv-10722-LJL Document 17 Filed 05/27/20 Page 2 of 2



requests: 1) an adjournment, sine dine, of the initial conference currently scheduled for June 2,
2020 at 4:30 p.m., to a date and time after which defendant responds to the complaint and the
current stay on this case is lifted; and 2) a corresponding extension of the deadline by which the
parties must submit the case management plan to a date and time after which defendant responds
to the complaint and the current stay on this case is lifted. The reason for these requests is that
economy and efficiency would be promoted if an initial conference took place, and a case
management plan was submitted, after defendant filed his response to the complaint and after the
current stay is lifted.

              In view of the foregoing, it is respectfully requested that the Court grant these
requests. Thank you for your consideration in this matter.



                                                            Respectfully submitted,

                                                            William Thomas Gosling/s/
                                                            William Thomas Gosling
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division



cc:    Osiris Mosley
       Plaintiff pro se
       778 Morris Park Avenue, Suite 99
       Bronx, New York 10462
